
	
		II
		112th CONGRESS
		2d Session
		S. 2329
		IN THE SENATE OF THE UNITED STATES
		
			April 23, 2012
			Mr. Levin introduced the
			 following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To reduce temporarily the duty on certain direct
		  injection fuel injectors.
	
	
		1.Certain direct injection fuel
			 injectors
			(a)In
			 generalSubchapter II of chapter 99 of the Harmonized Tariff
			 Schedule of the United States is amended by inserting in numerical sequence the
			 following new heading:
				
					
						
							
								9902.01.00Direct injection fuel injectors (solenoid valves) (provided for
						in subheading 8481.8090) designed to inject gasoline/ethanol fuel blends
						directly into the combustion chamber of a spark-ignition combustion piston
						engine in a high-pressure non-port injection system in a motor
						vehicle1.1%No changeNo changeOn or before
						12/31/2015
								
							
						
					.
			(b)Effective
			 dateThe amendment made by subsection (a) applies with respect to
			 goods entered, or withdrawn from warehouse for consumption, on or after the
			 15th day after the date of the enactment of this Act.
			
